Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 01/07/2021 are acknowledged. Amended Claims 1 and 3-9 are acknowledged by the examiner. Claim 2 is canceled. Accordingly, claims 1 and 3-9 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 01/07/2021, the cited prior art fails to disclose or suggest at least, “……plurality of substrates that includes a first substrate and a second substrate, wherein the second substrate is below the first substrate; a pixel array unit on the first substrate, wherein the pixel array unit includes a plurality of pixels; and a processing unit on the second substrate, wherein the processing unit is configured to: input, as input data, a pixel value of at least one target pixel of the plurality of pixels to a register, wherein the register has a bit length of a first bit number, and the first bit number is larger than a second bit number that corresponds to a bit depth of the pixel value of the at least one target pixel; calculate a register value for the at least one target pixel based on the pixel value inputted to the register; 

As stated in the Applicant's Arguments dated 01/07/2021, the cited prior art fails to disclose or suggest at least, “… acquire an image signal corresponding to at least one target pixel of a plurality of pixels in a pixel region; and a processing unit configured to: input, as input data, a pixel value of the at least one target pixel to a register, wherein the register has a bit length of a first bit number, and the first bit number is larger than a second bit number that corresponds to a bit depth of the pixel value of the at least one target pixel; calculate a register value for the at least one target pixel based on the pixel value inputted to the register; and generate a seed value of a random number based on the calculated register value……..” as recited in amended claim 9. Therefore claim 9 is allowed.

The dependent claims 3-8 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698